Opinion filed July 28, 2011




                                                          In The


   Eleventh Court of Appeals
                                                        __________

                                                No. 11-11-00032-CV
                                                    __________

                     PERMIAN MATTRESS MANUFACTURING, INC.
                        AND STEVEN BURT HERRIN, Appellants
                                      V.
                             MARVIN ARMOCK, Appellee


                                    On Appeal from the 238th District Court
                                            Midland County, Texas
                                       Trial Court Cause No. CV-44,676


                                    MEMORANDUM                            OPINION
       Permian Mattress Manufacturing, Inc. and Steven Burt Herrin are the appellants in this
appeal. They have filed a motion to dismiss the appeal pursuant to TEX. R. APP. P. 42.1(a)(1). In
the motion, appellants state that they “no longer desire to proceed with the appeal, and such
dismissal will not prevent any other party from seeking appellate relief to which it would
otherwise be entitled.” Therefore, in accordance with appellants’ request, we dismiss the appeal.
       The motion to dismiss is granted, and the appeal is dismissed.


                                                                                PER CURIAM
July 28, 2011
Panel consists of: Wright, C.J.,
McCall, J., and Hill, J.1

       1
           John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.